SULLIVAN, Judge
(dissenting):
It is a time-worn judicial observation that “[h]ard cases ... make bad law.” Ex parte Long, 3 W.R. 19 (1854) (Campbell, Lord Chief Justice). Many jurists over the years have uttered this judicial truism (ie., Justice Oliver Wendell Holmes, Jr.,— Northern Securities Co. v. United States, 193 U.S. 197, 400, 24 S.Ct. 436, 486-87, 48 L.Ed. 679 (1904)), and today I join them. This case not only makes bad law but also overlooks binding precedent.
What is so remarkable about the majority’s opinion is that it raises a first statement given by a suspect in a police interrogation up to the extraordinary level of a hearsay exception. I am sure police officers all over the world will be extremely interested in the *51unique path the majority has chosen to break ground. It is no secret that a large number of experienced police officers rarely take the suspect’s first statement as gospel. Today, the majority’s new approach to truth-telling may convince the police to listen more closely to what one suspected of a crime may initially say. I, on the other hand, would take an obvious, well-trod path to resolve the justice of this case in a more traditional manner.
I think it is the facts that first lead the majority astray. The record shows that appellant and Airman Basic Powell were seriously dating in August of 1994. (R. 141) Subsequently, but still prior to trial, they were married further complicating the factual and motivational basis for the statements of appellant and Powell prior to and during the trial. On August 10, 1994, Powell was taken into custody and gave agents of the Office of Special Investigations (OSI) a statement that implicated appellant in the marijuana and LSD charges eventually filed against her. Powell says this statement was given under pressure (R. 138, 140-41) and only after the OSI told him that appellant, his girlfriend, had incriminated him in drug use (R. 142). At trial, Powell recanted this pretrial statement. Nevertheless, this statement was admitted in evidence as corroboration of appellant’s confession under a residual-hearsay exception, largely because it was “against his [Powell’s] penal interest.” (R. 158) See Mil.R.Evid. 803(24), Manual for Courts-Martial, United States, 1984 (residual-hearsay exception for available declar-ants); cf. Mil.R.Evid. 804(b)(3)(declaration-against-interest exception for unavailable de-clarants).
The majority agrees with the military judge’s decision to let the statement in under Mil.R.Evid. 803(24). I do not. Mil.R.Evid. 803(24) has too high a hurdle of trustworthiness to overcome to allow this particular police-secured statement into evidence. See United States v. Giambra, 33 MJ 331, 334 (CMA 1991) (highly reliable evidence required). Before making his statement, Powell was told by the police that his girlfriend “had dimed [him] out,” a fact downplayed by the majority. See generally United States v. Noel, 938 F.2d 685, 689 (6th Cir.1991); cf. United States v. Valdez-Soto, 31 F.3d 1467, 1472 (9th Cir.1994) (interrogated co-actor had no idea how much police knew). Thus, it was equally in his interest to incriminate his girlfriend for her betrayal of him.* To attempt to rescue appellant’s conviction in this case by stretching Mil.R.Evid. 803(24) beyond reason renders this rule meaningless. If we follow the dangerous path of the majority, we may as well just admit under Rule 803(24) all statements to the police by people in custody.
Let us look at the law of the majority. Initially, with regard to the main case relied upon by the majority, I must observe that United States v. Yeauger, 27 MJ 199 (1988), was issued by this Court before the decision of the Supreme Court in Williamson v. United States, 512 U.S. 594, 600-01, 114 S.Ct. 2431, 2435, 129 L.Ed.2d 476 (1994) (“In our view, the most faithful reading of Rule 804(b)(3) is that it does not allow admission of non-self-inculpatory statements, even if they are made within a broader narrative that is generally self-inculpatory.”). Moreover, the majority makes no attempt to reconcile Yeauger or this case with this Court’s subsequent decision in United States v. Greer, 33 MJ 426 (1991). In view of the majority’s reliance on “the logical underpinnings for Mil.R.Evid. 804[ (b)(3) ]” (statement-against-interest exception) 47 MJ 49, I find its admissibility rationale too broad and most unpersuasive. See United States v. Mendoza, 85 F.3d 1347, 1352 (8th Cir.1996).
In sum, I believe the judge erred in holding admissible the statement by Powell given *52during his interrogation immediately after his arrest and immediately after he was told that appellant made incriminating statements about him. (R. 142) Powell had nothing to lose legally or emotionally in vengefiilly inculpating his girlfriend, so the trustworthiness of his pretrial statement is inherently suspect. Id. In addition, the majority has erred legally in reaching a contrary conclusion based on the voluntariness of Powell’s statement. That simply is not an issue in this case.
What I would do in this case is this. As explained above, Powell’s pretrial statement does not come in because it cannot meet Rule 803(24)’s high threshold of trustworthiness. However, Powell’s statement at trial that “the LSD was in the refrigerator” (R. 136-140) does corroborate the LSD portion of appellant’s confession. See United States v. Maio, 34 MJ 215 (CMA 1992) (only slight evidence required for corroboration). Therefore, I would only reverse appellant’s marijuana conviction because that portion of her confession has no corroboration. I would affirm the LSD conviction because her confession to the LSD offense is corroborated. Looking at the sentence in light of her crime of the introduction of LSD onto a military base, I would affirm the present sentence. In my view, justice and the stability of the law are better served by this approach.

 "Persons will lie despite the consequences to themselves to exculpate those they love or fear, to inculpate those they love or fear, or because they are congenital liars.” United States v. Noel, 938 F.2d 685, 689 (6th Cir.1991), quoting 4 Weinstein's Evidence § 804(b)(3)[01](1990). The two cases cited by the majority, Evans v. Dowd, 932 F.2d 739, 742 (8th Cir.1991), and United States v. Carter, 910 F.2d 1524, 1529 (7th Cir. 1990), address the impact of threats against a spouse on the voluntariness of a confession. They do not address trustworthiness of the statement under the residual-hearsay exception, the case at bar today.